Citation Nr: 1546670	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cardiovascular disorder (also claimed as a heart condition), to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 1991.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before a Decision Review Officer (DRO) in November 2012.  A transcript of that proceeding has been associated with the claims file.

Pursuant to the Veteran's request, he was placed on a list for a videoconference hearing before a member of the Board.  However, in a September 2014 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be missing from the claims file.  During his November 2012 DRO hearing, the Veteran reported being seen by a primary care physician for his heart condition, described as Dr. Abarte.  In February 2013, the Veteran submitted the results of a December 2012 transthoracic echocardiogram; however, it is unclear if the complete records from Dr. Abarte /Naval Medical Center San Diego have been associated with the claims file.  Because these records are relevant to his claim, they should be obtained.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was afforded a VA examination in November 2012.  The examiner noted diagnoses of congenital atrial septal defect (ASD) with residual left ventricle hypertrophy (LVH), right ventricle (RV) dilation, and biatrial dilation, and a single episode of paroxysmal atrial fibrillation in September 1992.  The examiner noted the Veteran's in-service diagnosis of sinus bradycardia, but observed that it was not a pathological medical condition, that it was a normal variant seen in athletes, and that it was unrelated to the Veteran's current ASD.  The examiner reported that ASD was a "congenital problem" and that there was nothing to indicate that it was worsened or aggravated beyond its expected progression by military service.  

The Board notes that the November 2012 opinion did not explicitly address whether there was a superimposed injury or disease during service that resulted in additional heart disability.  Moreover, the examiner's statement regarding the absence of evidence of a worsening or aggravation of the Veteran's ASD calls into question whether it is a congenital defect or congenital disease.  A disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.

The Veteran alleges that he entered service with no documented heart problems and that his 1991 diagnosis of sinus bradycardia is evidence of the aggravation of his underlying congenital condition.  See October 2015 Appellant's Brief, pg. 4.  Additionally, the Veteran raised the issue of whether the diagnosed cardiovascular disorder is secondary to service-connected condition(s).  Id.  

For these reasons, the Board finds a remand to obtain any outstanding medical records and an addendum opinion is warranted.

Finally, enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible. 38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated relating to the Veteran's claimed cardiovascular disorder.  All records received should be associated with the claims file.

2.  Obtain the Veteran's VA Counseling, Evaluation and Rehabilitation folder.

3.  Obtain all medical records pertaining to treatment of the Veteran at Naval Medical Center San Diego since he left military service.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the electronic claims file.

4.  After completing the above steps, forward the Veteran's claims file to the author of the November 2012 VA examination report, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary or one is warranted based on additional evidence obtained, one should be provided.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review of the record, the examiner is asked to opine on the following:

a)  Whether the ASD is a congenital/developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  

b)  If ASD is a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional heart disability.  

c)  If ASD is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that ASD preexisted active service.  

d)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that preexisting ASD WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  

e)  If any responses above are negative, is it at least as likely as not (a probability of 50 percent or greater) that ASD began in or is related to active service.  

f)  Is it at least as likely as not (a probability of 50 percent or greater) that other current cardiovascular disorder began in or is related to active service.

g)  Is it at least as likely as not (a probability of 50 percent or greater) that a current cardiovascular disorder was caused by a service-connected disability (delusional disorder, tinnitus, tinea cruris and tinea pedis with onychomycosis, malaria, or bilateral hearing loss) 

h)  Is it at least as likely as not (a probability of 50 percent or greater) that a current cardiovascular disorder was aggravated (i.e., permanently worsened) by a service-connected disability (delusional disorder, tinnitus, tinea cruris and tinea pedis with onychomycosis, malaria, or bilateral hearing loss)  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cardiovascular disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.  

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

